Citation Nr: 1131542	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, to include spondylolysis with spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The appellant had active service from October 27, 1977 to November 21, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the RO found that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for spondylolysis with spondylolisthesis at L5-S1 (hereinafter referred to as a "back disorder").  After reviewing additional evidence submitted by the appellant, the RO reopened the appellant's previously denied back disorder claim but denied the claim on its merits. 

The appellant testified at a personal hearing before the undersigned Veterans Law Judge in March 2008.  In a December 2008 decision, the Board reopened the appellant's claim for service connection for a back disorder, and remanded it for additional development.  The case is now once again before the Board for appellate review

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in December 2008 for additional development.  That development was completed, and the AMC issued a supplemental statement of the case (SSOC) in December 2009 readjudicating the appellant's claim.  However, a January 2010 Report of Contact reflects that the appellant contacted VA and reported that he had not received the SSOC.  He also provided VA with a new address.

In order to comply with due process requirements, the case should be remanded in order to allow the AMC to send a copy of the most recent SSOC to the appellant.  See 38 C.F.R. § 19.31 (2010).  The appellant should then be afforded sufficient time to review the SSOC and respond with additional evidence or arguments.

Accordingly, the case is REMANDED for the following action:

Send the appellant and his representative a copy of the December 2009 SSOC to the address provided by the appellant in January 2010.  They should be afforded sufficient time for response before the claims file is returned to the Board for further appellate consideration.  If additional action is indicated by the appellant's response to the SSOC, the AMC should ensure that all indicated further development is accomplished to the extent possible prior to return of the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


